 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES BANKRUPTCY COURT
 9                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10                                                      Dist. Ct. No: 2:19-cv-00143-TSZ
     IN RE:
11                                                      Internal Bankruptcy No. 19-S002
12    DEMETRIUS BERTRAND DICKERSON, SR, Related Case: No.: 12-11284- MLB
13
                      Debtor.                           Chapter: 7
14
     _______________________________________            APPELLANT’S DESIGNATION OF
15
                                                        RECORD AND STATEMENT OF ISSUES
      DEMETRIUS BERTRAND DICKERSON, SR,
16                                                      ON APPEAL FROM BANKRUTPCY
                      Appellant,                        COURT
17
                v.
18
      MERCHANTS CREDIT CORPORATION,
19
                      Appellee.
20

21   I.       Designation of Record

22         Appellant Demetrius Bertrand Dickerson, SR, pursuant to Federal Rule of Bankruptcy
     Procedure 8009(a), hereby designates the following items to be included in the record on appeal.
23
          Dkt No. /      Name of Document                                          Date
24
          Tr. Ex.
25        1              Chapter 7 Voluntary Petition                              2/12/2012
          8              341 Meeting of Creditors Notice                           2/13/2012
26        12             Discharge of Debtor                                       6/12/2012
          13             BNC Certificate of Mailing – Order of Discharge           6/14/2012

      APPELLANT’S DESIGNATION OF RECORD AND                        HENRY & DEGRAAFF, P.S.
      STATEMENT OF ISSUES ON APPEAL FROM                           150 NICKERSON ST. STE 311
      BANKRUTPCY COURT - 1                                       SEATTLE, WASHINGTON 98109
                                                                    telephone (206) 330-0595
      Case 12-11284-MLB            Doc 107   Filed 02/12/19             fax (206) 400-7609
                                                              Ent. 02/12/19       13:12:35     Pg. 1 of 7
      16             Ex Pate Order Granting Debtor’s Motion to Reopen          16
 1
                     Case
 2    18             Motion for Sanctions for Violation of the Discharge       07/24/2018
                     Injunction
 3    24             Motion for Sanctions for Violation of the Discharge       7/25/2018
                     Injunction
 4    25             Declaration of Demetrius Bertrand Dickerson Sr in         7/25/2018
 5                   Support of Motion for Sanctions
      26             Declaration of Shirley Dickerson in Support of Motion     7/25/2018
 6                   for Sanctions
      27             Declaration of Christina L Henry in Support of            7/25/2018
 7                   Motion for Sanctions
      28             Statement Request for Judicial Notice                     7/25/2018
 8
      29             Proof of Service                                          7/29/2018
 9    30             Supplemental Declaration of Demetrius Bertrand            8/27/2018
                     Dickerson, Sr
10    31             Proof of Service Supplemental Declaration of              8/27/2018
                     Demetrius Dickerson Sr.
11    32             Notice of Amended/Continued Hearing on Motion for         8/29/20185
12                   Sanctions for Discharge Violation
      34             Supplemental Brief in Support of Sanctions for            9/24/2018
13                   Discharge Violation
      35             Supplemental Declaration in Support of Supplemental       9/24/2018
14                   Brief
15    37             Response to Motion for Sanctions for Violation of the     10/11/2018
                     Discharge Injunction.
16    38             Declaration of Scott Wiswall                              10/11/2018
      40             Supplemental Filing of Exhibit A (6) to Substitute for    10/11/2018
17                   Dkt 35-7.
      51             Supplemental Filing of Redacted Exhibit 35-7 as in        10/12/2018
18
                     Order entered at Dkt No. 49
19    57             Supplemental Fling of Exhibit A(17) to replace            10/15/2018
                     Exhibit 35-18
20    58             Reply in Support of Debtor’s Motion for Sanctions         10/15/2018
      64             Order Granting Motion for Order Allowing                  10/25/2018
21                   Supplemental Brief Nunc Pro Tunc
22    66             Transcript of Hearing held on 10/18/2018                  11/08/2018
      69             Order re Discharge Violation                              11/09/2018
23    88             Brief for Evidentiary Hearing                             12/07/2018
      92             Motion in Limine                                          12/10/2018
24    94             Response to Motion in Limine                              12/12/2018
25    95             Reply to Motion in Limine                                 12/12/2018
      100            Order on Merchant Credit Corporation’s Motion in          12/20/2018
26                   Limine
      102            Findings of Fact and Conclusions of Law Following         01/18/2019
                     Evidentiary Hearing

     APPELLANT’S DESIGNATION OF RECORD AND                     HENRY & DEGRAAFF, P.S.
     STATEMENT OF ISSUES ON APPEAL FROM                        150 NICKERSON ST. STE 311
     BANKRUTPCY COURT - 2                                    SEATTLE, WASHINGTON 98109
                                                                telephone (206) 330-0595
     Case 12-11284-MLB      Doc 107    Filed 02/12/19               fax (206) 400-7609
                                                          Ent. 02/12/19       13:12:35     Pg. 2 of 7
      101            Transcript of Hearing Held 12/13/2018                    01/17/2019
 1
      104            Order Denying Motion for Sanctions for Discharge         01/25/2019
 2                   Violation
      Tr. Ex. D36    Transcript of Recorded Call between Shirley              5/1/2018
 3                   Dickerson and Merchants Credit
                     (0999_20180508_154947_001327_i_2067241586_
 4                   4256432613_1)
 5    Tr. Ex. D38    Transcript of Recorded Call between Shirley              5/14/2018
                     Dickerson and Merchants Credit
 6                   (1199_20180514_171013_000655_i_2067241586
                     _4256432613_0)
 7    Tr. Ex. D39    Transcript of Recorded Call between Shirley              5/2/2018
                     Dickerson and Merchants Credit
 8                   (0699_20180502_082136_000547_i_2067241586
 9                   _4256432613_0)
      Tr. Ex. D40    Transcript of Recorded Call between Shirley              5/2/2018
10                   Dickerson and Merchants Credit
                     (1299_20180515_170753_000549_i_2067241586
11                   _4256432613_0)
      Tr. Ex. D41    Transcript of Recorded Call between Shirley              5/1/2018
12
                     Dickerson and Merchants Credit
13                   (0499_20180501_153101_000059_i_2067241586
                     _4256432613_14 0)
14    Tr. Ex. D42    Transcript of Recorded Call between Shirley              5/16/2018
                     Dickerson and Merchants Credit
15                   (1399_20180516_090025_000228_i_2067241586
16                   _4256432613_0)
      Tr. Ex. D43    Transcript of Recorded Call between Shirley              5/16/2018
17                   Dickerson and Merchants Credit
                     (1499_20180516_154713_001249_i_2067241586
18                   _4256432613_0)
      Tr. Ex. D44    Transcript of Recorded Call between Shirley              5/21/2018
19
                     Dickerson and Merchants Credit
20                   (1699_20180521_080003_000351_i_2067241586
                     _4256432613_0)
21    Tr. Ex. D45    Chapter 7 Bankruptcy Petition for Demetrius Bertrand     2/12/2012
                     Dickerson, Case No. 12-11284-MLB, Dkt No. 1
22    Tr. Ex. D48    Motion for Sanctions for Violation of the Discharge      7/25/2018
23                   Injunction, Case No. 12-11284-MLB, Dkt No. 24
      Tr. Ex. D49    Email to Jason Woehler re Subpoena re Motion for         7/30/2018
24                   Discharge Violation with Subpoena with Exhibit A
                     attached
25    Tr. Ex. D50    Email to Jason Woehler re Subpoena re Motion for         8/1/2018
                     Discharge Violation with Letter attached
26
      Tr. Ex. D51    Email correspondence with Jason Woehler re               8/1/2018
                     Deposition date

     APPELLANT’S DESIGNATION OF RECORD AND                    HENRY & DEGRAAFF, P.S.
     STATEMENT OF ISSUES ON APPEAL FROM                       150 NICKERSON ST. STE 311
     BANKRUTPCY COURT - 3                                   SEATTLE, WASHINGTON 98109
                                                               telephone (206) 330-0595
     Case 12-11284-MLB      Doc 107    Filed 02/12/19              fax (206) 400-7609
                                                         Ent. 02/12/19       13:12:35     Pg. 3 of 7
      Tr. Ex. D52    Email to Jason Woehler rerevised Subpoena re Motion      8/2/2018
 1
                     for Discharge Violation with Subpoena with Exhibit A
 2                   and Exhibit B attached
      Tr. Ex. D53    Fax Sent to Merchants Credit Corporation, Letter from    4/3/2018
 3                   Andrew Gebelt re Discharge dated 8/1/2012
      Tr. Ex. D55    Fax from Shirley Dickerson to David Fagan at             5/14/2018
 4                   Merchants Credit Corporation
 5    Tr. Ex. D56    Letter from Christina L Henry to David Quigley at        6/8/2018
                     Merchants Credit Re Discharge Violation
 6    Tr. Ex. D57    Merchants Credits’ Policies and Procedures regarding     N/A
                     Garnishment and Bankruptcy
 7    Tr. Ex. D58    Pacer Search                                             N/A
      Tr. Ex. X1     Collection Notes
 8
      Tr. Ex. X2     Cop of the Dickerson’s Marriage Record Obtained
 9                   from Washington State Archives
      Tr. Ex. X3     Pleadings for Merchants Credit Corporation vs.
10                   Shirley Dickerson Shirley AKA Bowen, King County
                     District Court, Case No. 93-17172
11    Tr. Ex. X4     Motion Affidavit and Order for Default Judgment
12    Tr. Ex. X5     Judgment and Order to Pay
      Tr. Ex. X6     Judgment and Order to Pay
13    Tr. Ex. X7     Release of Writ of Garnishment
      Tr. Ex. X8     Writ of Garnishment for Continuing Lien on Earnings
14    Tr. Ex. X9     Release of Writ of Garnishment
15    Tr. Ex. X10    Release of Writ of Garnishment
      Tr. Ex. X11    Cover, Index, and Photographs of Notebooks of
16                   Approved Policies and Work Instructions
      Tr. Ex. X12    Application for Garnishment
17    Tr. Ex. X13    Transcript of Recorded Call between Shirley
                     Dickerson and Merchants
18
      Tr. Ex. X14    Transcript of Recorded Call between Shirley
19                   Dickerson and Merchants regarding the debt in
                     question being incurred prior to her marriage to
20                   Demetrius Dickerson.
      Tr. Ex. X15    Internal email within Merchants regarding the status
21                   of Shirley Dickerson’s debt.
22    Tr. Ex. X16    Transcript of Recorded Call between Shirley
                     Dickerson and Merchants
23    Tr. Ex. X17    Internal email within Merchants regarding the status
                     of Shirley Dickerson’s debt.
24    Tr. Ex. X18    Transcript of Recorded Call between Shirley
                     Dickerson and Merchants regarding Ms. Dickerson
25
                     claiming she had never been served.
26    Tr. Ex. X19    Transcript of Recorded Call between Shirley
                     Dickerson and Merchants


     APPELLANT’S DESIGNATION OF RECORD AND                    HENRY & DEGRAAFF, P.S.
     STATEMENT OF ISSUES ON APPEAL FROM                       150 NICKERSON ST. STE 311
     BANKRUTPCY COURT - 4                                   SEATTLE, WASHINGTON 98109
                                                               telephone (206) 330-0595
     Case 12-11284-MLB      Doc 107    Filed 02/12/19              fax (206) 400-7609
                                                         Ent. 02/12/19       13:12:35     Pg. 4 of 7
           Tr. Ex. X20       Transcript of Recorded Call between Shirley
 1
                             Dickerson and Merchants regarding not agreeing with
 2                           Jason Woehler’s review of her file.
           Tr. Ex. X21       Copy of Jason Woehler’s Outlook Calendar for June
 3                           2018 through August 2018.
           Tr. Ex. X22       Letter from Christina Henry to Merchants.
 4         Tr. Ex. X23       Internal email within Merchants regarding the status
 5                           of Shirley Dickerson’s debt
           Tr. Ex. X24       Internal email within Merchants regarding the status
 6                           of Shirley Dickerson’s debt
           Tr. Ex. X25       Email from Jason Woehler to James Dickmeyer
 7                           indicating belief that Merchant’s acted in the good
                             faith belief that the debts in question were not
 8
                             discharged.
 9         Tr. Ex. X26       Email from Jason Woehler to James Dickmeyer with
                             copies of Merchants Credit collection notes for Shirley
10                           Dickerson’s account, and authorizing Mr. Dickmeyer
                             take steps to resolve the matter.
11         Tr. Ex. X27       Email from Jason Woehler to James Dickmeyer
12                           asking if Mr. Dickmeyer has contacted Christina
                             Henry.
13         Tr. Ex. X28       Email from James Dickmeyer to Jason Woehler
                             regarding his phone call with Christina Henry, Shirley
14                           Dickerson’s attorney.
           Tr. Ex. X29       Merchants Credit’s Release of Writ of Garnishment
15
           Tr. Ex. X30       Internal email within Merchants regarding the status
16                           of Shirley Dickerson’s debt
           Tr. Ex. X31       Invoice from Jim Dickmeyer to Merchant’s for
17                           services rendered.
           Tr. Ex. X32       E-mail from Jim Dickmeyer to Jason Woehler at
18                           Merchant’s after review of a 2012 email exchange
19                           related to status Shirley Dickerson’s debt.
                             US Bankruptcy Court, Western District of Washington
20                           - Bankruptcy Docket – Case# 12-11284-MLB

21

22   II.       ISSUES TO BE PRESENTED ON APPEAL
23             Appellant Demetrius Bertrand Dickerson, Sr, pursuant to Federal Rule of Bankruptcy
24   Procedure 8009(a) hereby states the issues to be presented on appeal:
25             1.        Where Merchants Credit Corporation ("Merchants") was found to have violated
26   the discharge injunction, whether the bankruptcy court erred when it did not sanction Merchants


      APPELLANT’S DESIGNATION OF RECORD AND                            HENRY & DEGRAAFF, P.S.
      STATEMENT OF ISSUES ON APPEAL FROM                               150 NICKERSON ST. STE 311
      BANKRUTPCY COURT - 5                                           SEATTLE, WASHINGTON 98109
                                                                        telephone (206) 330-0595
      Case 12-11284-MLB             Doc 107     Filed 02/12/19              fax (206) 400-7609
                                                                  Ent. 02/12/19       13:12:35     Pg. 5 of 7
 1   for contempt pursuant to 11 U.S.C. sec. 105, finding that Merchants acted with a good-faith

 2   belief that the discharge injunction did not apply.

 3           2.      Whether the bankruptcy court erred in following Lorenzen v. Taggart (In re

 4   Taggart), 888 F.3d 438, 443 (9th Cir. 2018), cert. granted, 2019 WL 98543, 2019 U.S. LEXIS 1

 5   (Jan. 4, 2019) that is currently on appeal with the U.S. Supreme Court, where Taggart's holding

 6   did not cover the actions of entities other than individual actors.

 7           3.      To the extent that Taggart remains valid law and covers the conduct at

 8   issue: Whether the bankruptcy court erred by considering the subjective testimony of individual
 9   employees and others at Merchants in determining whether the corporate entity (Merchants)
10   possessed a "good-faith belief" that its actions did not violate the discharge injunction.
11           4.      Whether the bankruptcy court erred by holding that it was possible for a corporate
12   entity to possess a subjective "good-faith belief" at all, as a corporation cannot be said to possess
13   any mental state at all.
14           5.      Whether the bankruptcy court erred by declining to issue inherent sanctions
15   against Merchants for its actions in violating the discharge injunction, in part by shifting the
16   burden to the Debtor to prove the mental state of a corporate entity.
17           6.      To the extent Taggart applies and a corporate entity may have subjective beliefs

18   for purposes of section 105, the bankruptcy court erred in excluding evidence of debt collection

19   law violations committed by Merchants' attorney and witness Jason Woehler.

20

21           Dated this 12th of February 2019

22    /s/ Christina L. Henry                               _/s/ Jason Anderson
      Christina L Henry, WSBA #31273                       Jason Anderson, WSBA #38014
23    Henry & DeGraaff, PS                                 Anderson Santiago, PLLC
24    150 Nickerson St, Ste 311                            787 Maynard Ave S
      Seattle, WA 98109                                    Seattle, WA 98104-2987
25    Tel# (206) 330-0595/ Fax# (206)400-7609              Tel# (206) 395-2665
      chenry@hdm-legal.com                                 jason@alkc.net
26



      APPELLANT’S DESIGNATION OF RECORD AND                           HENRY & DEGRAAFF, P.S.
      STATEMENT OF ISSUES ON APPEAL FROM                              150 NICKERSON ST. STE 311
      BANKRUTPCY COURT - 6                                          SEATTLE, WASHINGTON 98109
                                                                       telephone (206) 330-0595
      Case 12-11284-MLB          Doc 107      Filed 02/12/19               fax (206) 400-7609
                                                                 Ent. 02/12/19       13:12:35     Pg. 6 of 7
 1

 2

 3                                       CERTIFICATE OF SERVICE

 4           I, Christina L Henry, declare under penalty of perjury as follows:

 5   1.      I am over the age of eighteen years, a citizen of the United States, not a party herein, and am
 6   competent to testify to the facts set forth in this Declaration.
 7
     2.      That on February 12, 2019 I caused the foregoing document attached to this Certificate of
 8
     Service along with attached exhibits upon the following individuals via CM/ECF:
 9
             James E. Dickmeyer on behalf of Creditor Merchants Credit Corporation jim@jdlaw.net,
10
             jim.dickmeyer@gmail.com
11
             Marc Rosenberg on behalf of Creditor Merchants Credit Corporation mr@leesmart.com
12

13           Christina L Henry on behalf of Debtor Demetrius Bertrand Dickerson, Sr mainline@hdm-

14           legal.com, HenryDeGraaffPS@jubileebk.net

15           Jason D Anderson on behalf of Debtor Demetrius Bertrand Dickerson, Sr
16           jason@alkc.net
17
             Gregory J Jalbert on behalf of Interested Party Courtesy NEF
18
             gregoryjalbert@gmail.com, r43861@notify.bestcase.com
19
             James Rigby rigbylaw@aol.com, jr@trustesolutions.com; jr@trustesolutions.net;
20
             patti@liveslaw.com
21

22           United States Trustee USTPRegion18.SE.ECF@usdoj.gov

23   I CERTIFY UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
     WASHINGTON THAT THE FOREGOING STATEMENT IS BOTH TRUE AND CORRECT.
24
             Dated this February 12, 2019, at Seattle, Washington.
25
                                              /s/ _Christina L Henry_____
26                                            Christina L Henry


      APPELLANT’S DESIGNATION OF RECORD AND                                  HENRY & DEGRAAFF, P.S.
      STATEMENT OF ISSUES ON APPEAL FROM                                     150 NICKERSON ST. STE 311
      BANKRUTPCY COURT - 7                                                 SEATTLE, WASHINGTON 98109
                                                                              telephone (206) 330-0595
      Case 12-11284-MLB           Doc 107       Filed 02/12/19                    fax (206) 400-7609
                                                                        Ent. 02/12/19       13:12:35     Pg. 7 of 7
